|.WRIT GRANTED IN PART AND MADE PEREMPTORY; WRIT DENIED IN PART.

|2We find that the trial court erred in ordering the plaintiff to undergo a functional capacity evaluation (FCE) by Samuel Forester, a physical therapist. A physical therapist is not one of the professionals permitted to conduct examinations pursuant to La.Code Civ.P. art. 1464. See Williams v. Smith, 576 So.2d 448 (La.1991)(limiting examinations to those professionals specifically set forth in Article 1464). Therefore, we hereby reverse the trial court’s ruling ordering the FCE. As this court orders that the FCE be set aside, we decline to issue a ruling regarding the issue of whether good cause has been shown for an FCE.